Rivers, J.
Motion is denied without prejudice to an application by the persons referred to in the notice of motion for leave to come in as additional parties plaintiff. It seems to *874me that an action under the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, § 201 et seq.) is not truly a representative action in the sense that any one plaintiff truly represents a class. Accordingly any employees desiring to intervene in the action should apply for leave to do so and each employee should state separately in a separate count his alleged cause of action (cf. Simmons v. Rudolph Knitting Mills, 264 App. Div. 871; Pentland v. Dravo Corporation, 152 F. 2d 851).